t


                                                                                          405



                OFFICE     OF THE All-ORNEY   GENERAL                  OF TEXAS
                                       AUSTIN
    GROVERSELLERS
    ATTORNEY
           GENERAL




    Ronorablo       I). S. Arnold
    Couaty Attornay
    Robrrtr tea, Toxrr

    D46r Yirr




                    Iour   recpusrt    for   ra                    the above qusetlon
    has   beoa reaeived.


                                                                  014U64     ~II the




                                      Ot  6a 4144tiOn      4lld    Z-46Ult   th4r4Of,
                                       Off8D6.    18    oolwited      in 1   dry:c6rOr?
                               roof be 166d6 sh6n the oiienae fr
                               ohol-la betess@   In E dry 6re6?  It
                                 i.6 vi6w of tb. above alsu68 in the
                               058   sad proor IS unneae668ry. however
              I would 15k6 $a h8ve lour opinion on tbs Iubjeot.*
                    Ia B6ldrld@        ~6. 3tote, 108, 8. i'l. (&a), at ~6~0 700,
    Jade@ Morrow, prmrlding             Jud&s of the Court of Urimkal Appsrlr
    or 9w68,  aapr




I
                                                                                  406




lioaorablo   0. 3. Arnold,      pa@ P



            “bill of rxooptloa Ro. 1 ooxql8In8 ot the
      80610~ ot the aotirt In everruling th4 rpp4l~aat~r
      netion for an in8trUOta   vrrdlot of BOt @la11tt
      b484d ~poa 6h4 g?OUnd that th0 8t8tO fubd        t0
      ma b      l U884 i8 oha?@
            01 36                  8glIMt    rp~llant    br
      r4880B Of the fact tbt    thOra I8 BO p?OOf 6hbt
      ‘RI60 OOUEt~ W48 8 'dr7 8r48"4t    th4 tirr Of t&
      OOd68h      St th0 Off41184. Oar 4umInatlon      of th4
      reaord f8il8 to rarer1 any lvId4844 to tha 4tt4at
      that 8 loas], option  olaatioB wa8 over hold In ?fI64
      County, or the r*6ult   or 8uOh *leotIoa,    or that
      ths re8ult ~8 doalared aad the dealaratlon       pub-
      li6h4d.   Thhr da4I8I468 0r thi6 oourt ar4 uaanIui4u8
      to  the atteot that In a oonviatlon      for violrtIoa
      of the looal option law (Vm808'6 Ann. P. 0. art.
      666-23) the proof met ahow that looal option 148
      In form in the ooumty mmtion6d       In the indletawnt.
      S44 Cunningham v. State  (94x.    Cr. App.)    108 9. *.
       28   413; stwmrt v. Stat0     (T4x. Cr.    App.) 108 3. ‘R.
       ld    418;   H\ll6phr4J8V. St464         (Tea.    al’.   Ap .)   99 S.Y.
       2d    $00;   Qnen   v.   Sbrte   (Tox.    Cr.     App.) P01 S. 3.
      I ad I ea.*
          It la our opinion that in a oomplaint    for violation
of the TOXE8 LlquOr Control  Aot in 8 dr;l area th4 9-h      8hOuld
allege end proto thr holdin@ Of 8B 8hOtIOB    8nd r*8Ult thereor,
that the hrult of 8uOh lleotion ~48 dmoland snd the deolaration
publi8hed 88 provldad by law.
                                                        Tow      vary truly